DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Application Publication No. 2012/0126395) (“Lee”).
Regarding Claim 1, Lee teaches a backplane (Figure 4d) comprising: a planar surface (Figure 4d, top of item 158); a first set of electrical contacts (Figure 4d, items 162) coupled to the planar surface; and one or more frame structures (Figure 4d, items 166) on the surface of the backplane at least partially enclosing the first set of electrical contacts (see Figure 4d, note relationship of 162 and 166, see also plan view depicted in Figure 4e).
Regarding the language “configured to, during a bonding process in which each electrical contact of a second set of electrical contacts comprising one or more contacts of a light-emitting structure is bonded with a respective electrical contact of the first set of contacts, come in physical contact with a surface of a semiconductor element of the light-emitting structure,” the Examiner notes this language does not require the additional light emitting structure or second electrical contacts to be present in the device and amounts to essentially an intended use of the claimed structure. Aa recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to, during a bonding process in which each electrical contact of a second set of electrical contacts comprising one or more contacts of a light-emitting structure is bonded with a respective electrical contact of the first set of contacts, come in physical contact with a surface of a semiconductor element of the light-emitting structure” does not distinguish the present invention over the prior art of Lee who teaches the structure as claimed.  Should the language be considered functional rather than intended use, the Examiner notes Lee teaches performing the function (see Figure 4h, note chip 124 and second contacts 134 appear to meet the language of the claim) and arriving at an identical unclaimed final structure (see Figure 4h).
Regarding Claim 2, Lee further teaches the one or more frame structures comprises a photoresist material (¶0054).
Regarding Claim 3, Lee further teaches a layer of underfill on the surface of the backplane (Figure 4i, item 172, ¶0056).
Regarding Claim 4, Lee further teaches a tackiness of the layer of underfill allows the light-emitting structure to be decoupled from a pick-and-place head after the light-emitting structure is at least partially pressed into the layer of underfill using the pick- and-place head and the pick-and-place head moved in a direction away from the backplane (see Figure 4i, note the chip 124 is present and underfill 172 is present and no pick and place head is depicted, therefore “a tackiness of the layer of underfill” must have allowed the process steps to be performed).  The Examiner notes the benefit of the doubt has been given to this language being some sort of structural limitation rather than a pure product-by-process limitation.
Regarding Claim 5, Lee further teaches the one or more frame structures extend a first height from the surface of the backplane (see Figure 4h, note height of elements 166 compared to top of 158); and the first height is configured to exceed a second height of a mesa of the light- emitting structure, the mesa extending the second height from the surface of the semiconductor element of the light-emitting structure (note the light emitting structure is not required as part of the claim language and the frame structure of Lee would meet any mesa size below the height of the frame structure themselves).
Regarding Claim 6, Lee further teaches the one or more frame structures (Figure 4d, item 166) are located at a distance from the first set of electrical contacts (Figure 4d, item 162) to allow for a threshold amount of movement between the light-emitting structure and the backplane in a direction parallel to the surface of the backplane during a bonding of the light-emitting structure to the backplane (see plan view depicted in Figure 4e, note the distance between 166 and 162 allows for “a threshold amount of movement between the light-emitting structure and the backplane in a direction parallel to the surface of the backplane during a bonding of the light-emitting structure to the backplane” by existing, as the threshold has not been limited in the claim language to any specific threshold).
Regarding Claim 7, Lee further teaches the one or more frame structures comprise a plurality of discrete frame structures (see Figure 4e, note discrete instances of items 166).
Regarding Claim 8, Lee further teaches the first set of electrical contacts comprises one or more electrical contacts (see Figure 4e, note multiple instances of items 162).
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshii et al. (US Patent No. 5,081,520)
Wakiyama (US Patent No. 8,841,783)
Kim et al. (US Patent No. 8,558,360)






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891